July 22, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: JNL Investors Series Trust (“Registrant”) File Nos: 333-43300 and 811-10041 CIK No. 0001121257 Accession No. 0001121257-13-000014 EDGAR Submission Type AW Withdrawal Request Withdrawal of Registration Statement after Effectiveness Pursuant to Rule 477 of the 1933 Act Dear Sir/Madam: Pursuant to Rule 477 of the Securities Act of 1933, the Registrant, hereby requests that the U.S. Securities and Exchange Commission (the “Commission”) consent to the withdrawal of the Registrant’s post-effective amendment to its registration statement on Form N-1A, filed with the Commission via EDGAR pursuant to Rule 485(a) on June 6, 2013 and scheduled to go effective automatically on August 20, 2013, along with exhibits filed thereto (the “Amendment”). It has been determined that the project parameters of the filing did not include the request for new series and class identifiers for a proposed new fund.We are requesting the withdrawal of the previously accepted filing, under Form Type AW. Please note that no securities were sold in connection with this offering. It is our understanding that this request for withdrawal of the Amendment will be deemed granted as of the date it is filed with the Commission unless the Registrant receives notice from the Commission within 15 calendar days from the date it is filed that that this request will not be granted. Please contact the undersigned at 517-367-4336 with any questions or comments you may have concerning the enclosed. Sincerely, /s/ Susan S. Rhee Susan S. Rhee Vice President, Counsel & Secretary
